In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-511 CR

NO. 09-02-512 CR

NO. 09-02-513 CR

____________________


MICHAEL RAYMOND MINTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A 020091-R, A 020097-R and A 020103-R




MEMORANDUM OPINION (1)
	On April 2, 2003, the State of Texas filed motions to dismiss for lack of jurisdiction
the appeals of Michael Raymond Minton.  On April 2, 2003, Minton filed motions to abate
the appeals and to remand the appeals to the trial court for further proceedings.  The
appellant did not amend his notices of appeal to comply with the requirements of Tex. R.
App. P. 25.2(b)(3).  The trial court denied the appellant's request for permission to appeal.
	The Court finds that the notices of appeal filed by the appellant did not invoke this
Court's appellate jurisdiction.  See White v. State, 61 S.W.3d 424, 428-29 (Tex. Crim.
App. 2001).  Accordingly, the appellant's motions to abate are DENIED, the State's
motions to dismiss are GRANTED and the appeals are dismissed for lack of jurisdiction.
	APPEALS DISMISSED.	
										PER CURIAM

Opinion Delivered April 17, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.